In 1804, the plaintiff’s ancestor, Gabriel Furman, being the owner of lot No. 20, at the point of Corlears’ *183Hook, in the city of Hew York, bounded by the East river at high-water mark; received from the corporation of Hew York a grant in fee (subject to certain quit rents) of the lands between high and low-water mark, and under water, extending east and south, fixed distances, to certain contemplated new streets, called Corlears and Front streets.
The grantee covenanted, on request by'the corporation, to build on the east and south sides of said land, streets or wharves of a specified width, and forever keep them in repair, to remain as public streets and wharves. The corporation covenanted, that on compliance with these terms, the grantee and his heirs should receive all the wharfage and emoluments accruing from said wharves.
Ho such request was ever made by the corporation, nor anything done under those covenants, and in 1845 the corporation offered the lands south of and adjoining the piece so conveyed to Gabriel Furman, extending to South street (all within 400 feet of low-water mark), to the plaintiffs (heirs of said Furman), at a price fixed by the commissioners of the sinking fund of the city. The plaintiffs declined to purchase, and the lands were then offered to others on the same terms.
The bill in this cause was filed to prevent such sale, on the ground that it would deprive the plaintiffs of the wharfage on the southerly side of the land conveyed tó their ancestor, and would diminish the value of such land. Also, on the ground, that by the 1st and 2d sections of the act of April 3d, 1798, re-enacted in 1813 (2 R. S. 432, §§ 220, 221), they were entitled to fill up the space in front of their lot out to the new street to be formed, and, when so filled, to hold the same in fee. They also insisted, that the corporation had no title to the lands under water in the river.
The court held, that the corporation, under their ancient charter, confirmed by the constitution of 1777, had *184title in fee to the lands under water: that their right was absolute. That the covenants in the deed to Gabriel Furman, not having been acted upon, did not give to the plaintiffs a right to a water front at their southern and eastern boundaries, any longer than the corporation saw fit to allow them to remain such, and that the plaintiffs were not entitled to extend their lot under the sections of the acts of 1798 and 1813, above referred to. Their bill was dismissed.
(S. C., 5 Sandf., 16; 10 N. Y. 567.)